*757Appeal, insofar as taken from the Appellate Division order that affirmed the February 2010 Supreme Court order, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such order does not finally determine the action within the meaning of the Constitution; appeal, insofar as taken from the Appellate Division order that affirmed the March 2010 Supreme Court order, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.